SC ODO OH SDD OH BR DH TBP KH

Bm ek a et i
so = FD 0 Oo YN DR WH BB WwW PP KU

24
25
26
27
28
29

 

 

Case 2:19-cv-00015-RAJ Document 13-1 Filed 07/17/19 Page 1 of 13

Hon. Richard A. Jones

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
WASTE ACTION PROJECT, )
)
Plaintiff, ) Case No, 2:19-CV-00015-RAJ
v. )
)
KING’S COMMAND FOODS, LLC, ) CONSENT DECREE
)
Defendant. )
)
)

 

I. STIPULATIONS

Plaintiff Waste Action Project (“WAP”) filed its lawsuit against King’s Command Foods,
LLC (“King’s Command”) on, January 7, 2019, alleging violations of the Clean Water Act, 33
U.S.C. § 1251 et seq., relating to discharges of stormwater from King’s Command’s sausage
manufacturing and meat preparation Facility in Kent, Washington, and seeking declaratory and
injunctive relief, civil penalties, and attorney fees and costs. King’s Command denies the allegations
contained in the sixty-day notice and complaint.

WAP and King’s Command agree that settlement of these matters is in the best interest of the

parties and the public, and that entry of this Consent Decree is the most appropriate means of

SMITH & LOWNEY, P.L.L.C.

CONSENT DECREE
2317 EAST JOHN ST.
Case No. 2:19-CV-00015-RAJ SEATTLE, WASHINGTON 98112

p ] (206) 860-2883
 

 

Case 2:19-cv-00015-RAJ Document 13-1 Filed 07/17/19 Page 2 of 13

resolving this action.

WAP and King’s Command stipulate to the entry of this Consent Decree without trial,
adjudication, or admission of any issues of fact or law regarding WAP’s claims or allegations set

forth in its complaint and its sixty-day notice.

King’s Command reas LLC Waste Action Project

0 MAL La E Arne Lap

By fg Bie

Title:, 4E oot th. f Greg Winsard 7
Title: Executive Director

- cmaaiicl
Datep this / 77” of July, 2019.
DATED this 2nd day of July, 2019,

Wi. ORDER AND DECREE

THIS MATTER came before the Court upon the Parties’ Joint Motion for Entry of Consent
Decree and the foregoing Stipulations of the parties. Having considered the Stipulations and the
promises set forth below, the Court hereby ORDERS, ADJUDGES, and DECREES as follows:

l. For purposes of this Decree, this court has jurisdiction over the parties and subject

matter of this action.

2 Each signatory for the parties certifies for that party that he or she is authorized to

enter into the agreements set forth below.

3, This Consent Decree applies to and binds the parties and their successors and assigns.
4, This Consent Decree applies to the operation by Defendant King’s Command of its

Facility at 7622 S. 188th St., Kent, Washington, 98032 (the “Facility”).

5; This Consent Decree is a full and complete settlement of the claims in the Complaint
CONSENT DECREE SMITH & LOWNEY, P.L.L.C.
2317 East JOHN ST.

Case No. 2:19-CV-00015-RAJ SEATTLE, WASHINGTON 98112

p 2D (206) 860-2883
oColNDOmllUlUlUMOOTUOONDN Ow

ee
yy — SG 0 & a A WwW B ODO WH

24
25
26
27
28
29

 

 

Case 2:19-cv-00015-RAJ Document 13-1 Filed 07/17/19 Page 3 of 13

and all other claims known and unknown existing as of the date of entry of this Consent Decree that
could be asserted under the Clean Water Act, 33 U.S.C. §§ 1251-1387. These claims are released
and dismissed with prejudice. Enforcement of this Consent Decree is WAP’s exclusive remedy for
any violation of its terms.

6, This Consent Decree is a settlement of disputed facts and law. It is not an admission
or adjudication regarding any allegations by WAP in this case or of any fact or conclusion of law
related to those allegations, nor evidence of any wrongdoing on the part of King’s Command.

bs King’s Command agrees to the following terms and conditions in full and complete
satisfaction of the claims covered by this Decree:

A. King’s Command will comply fully with all conditions of its National
Pollutant Discharge Elimination System Permit No. WAR005574 (the “NPDES permit”)
and any successor, modified, or replacement permit, and the stormwater pollution prevention
plan (“SWPPP”) adopted thereunder, for the duration of the Consent Decree;

B. By August 31, 2019, King’s Command will revise its SWPPP to include the
below-described improvements, including treatment, corrective actions, best management
practices, and monitoring procedures. King’s Command will fully implement the SWPPP
throughout the Consent Decree effective period.

Cc, King’s Command will order stormwater catch basin inserts containing media
engineered to target zinc, turbidity, copper, and oil throughout the site by April 30, 2019.
King’s Command will install each catch basin insert within two weeks of receipt. Currently
excluded from this paragraph are catch basins 2 and 4. Should catch basins 2 and 4 cease to

have solid covers, King’s Command will promptly order catch basin inserts consistent with

SMITH & LOWNEY, P.L.L.C.

CONSENT DECREE
2317 East JOHN ST.
Case No. 2:19-CV-00015-RAJ SEATTLE, WASHINGTON 98112

3 (206) 860-2883

p. 3
—

co OD Oo NI DN OH BR wD OP

 

 

Case 2:19-cv-00015-RAJ Document 13-1 Filed 07/17/19 Page 4 of 13

those at the rest of the Facility and will install such inserts within two weeks of receipt.

Dd. For the duration of the Consent Decree, King’s Command will maintain all

corrective actions and best management practices (“BMPs”), including catch-basin inserts or

other media designed to capture or treat pollutants in stormwater, in accordance with

maintenance procedures specified by the manufacturer or treatment technology developer.

E; King’s Command will document and report maintenance inspections as

required by Condition S7 of the NPDES Permit.

F. King’s Command will implement the following BMPs:

(i)

(ii)

(iii)

CONSENT DECREE

keep dumpster bins that are not totally covered closed with a storm-
proof lid when not in use by August 31, 2019 or cover with an
overhead awning by October 4, 2019;

vacuum sweep at least once per month, or more often if required by the
NPDES permit, by August 31, 2019. Areas where the vacuum sweeper
cannot be used to remove accumulated sediment will be swept by other
means, which may include hand-sweeping. If the Facility exceeds any
stormwater pollutant parameter benchmark, the Facility will increase
vacuum sweeping to twice per month for the three following months:
certify by September |, 2019, that metal surfaces exposed to
stormwater are not galvanized, including stored metal, metal-based
equipment, structures, and structure appurtenances. If exposed
galvanized surfaces are present, King’s Command will store these

surfaces under cover by September |, 2019, for the effective period of

SMITH & LOWNEY, P.L.L.C.
2317 EAST JOHN GST.

Case No. 2:19-CV-00015-RAJ SEATTLE, WASHINGTON 98112

p. 4

(206) 860-2883
oa o> = © 8

rr
No

14
IS

17
18
19
20
2]
22

24
25
26
27
28
29

 

 

Case 2:19-cv-00015-RAJ Document 13-1 Filed 07/17/19 Page 5 of 13

(iv)

(v)

(vi)

(vii)

CONSENT DECREE

Case No. 2:19-CV-00015-RAJ

* eid

the Consent Decree, or implement another appropriate zinc reduction
BMP (such as painting or coating) designed to reduce the likelihood of
stormwater exposure to zinc by November 1, 2019, Excluded from
this paragraph are the ammonia condenser and the chain-link fencing.
continue to implement BMPs targeted toward reducing fecal coliform,
including rodent traps; covered dumpsters; and a bird deterrent
microphone. Additionally, King’s Command will screen or block gaps
in the roof eaves in the trash disposal area where birds could
potentially nest or roost.

repair or replace significantly cracked asphalt as needed, including
when erosion or damage exceeds a 1” depth. King’s Command will
repair or replace cracked and/or damaged asphalt in the areas
surrounding the maintenance shop and wastewater building by August
31, 2019, including all asphalt within the chain-link-fence surrounding
those buildings. The buildings are identified in Exhibit A, King’s
Command Site Map — Drainage.

inspect throughout the Facility for building siding that is corroded,
rusted, or rusting by August 31, 2019. King’s Command will repair
areas that are corroded as needed, including at least once by October I,
2019.

King’s Command will develop and implement a BMP to prevent wash

water from entering Catch Basin 10 (labelled “CB10” on Exhibit A)

SMITH & LOWNEY, P.L.L.C.
2317 East JOHN ST.
SEATTLE, WASHINGTON 9SI112
(206) 860-2883
oOcUlUUDlUlUMCOOSFOD wt

i

14
15
16
17
18
19
20

2d
23
24
Zo
26
ai
28
29

 

 

Case 2:19-cv-00015-RAJ Document 13-1 Filed 07/17/19 Page 6 of 13

(viii)

near the loading dock by August 31, 2019.

If King’s Command’s stormwater sample is compromised by a
municipal stormwater system backflow, King’s Command will install
a backflow prevention device, check valve, weir/notch dam, or other
device designed to eliminate or minimize comingling of King’s
Command’s stormwater with other sources at or near Catch Basin |
(labeled “CB1” on Exhibit A) within three months of a compromised
stormwater sample. If installation of such a device is not feasible (e.g.,
because it may cause flooding at the Facility) or would be ineffective
in preventing the comingling of King’s Command’s stormwater with
other sources, King’s Command will move the sampling point for

CBI to a different representative location.

G. King’s Command’s SWPPP will be revised to add wash water in the loading

platform area as a potential pollutant by August 31, 2019,

i King’s Command’s SWPPP site map will be revised to correctly identify

industrial activities including receiving areas and areas of long-term storage

by August 31, 2019.

I King’s Command’s SWPPP will list associated pollutants in the “Inventory of

Materials” by August 31, 2019.

iL Including discharge sampling and analysis required by the Permit, King’s

Command will collect and analyze samples (in a manner consistent with

Permit requirements) monthly for sampling points where there is discharge for

CONSENT DECREE

Case No. 2:19-CV-00015-RAJ

p. 6

SMITH & LOWNEY, P.L.L.C.
2317 East JOHN ST.
SEATTLE, WASHINGTON 98112
(206) 860-2883
—t

coc OD SH SD DR rH BR WH LP

 

 

Case 2:19-cv-00015-RAJ Document 13-1 Filed 07/17/19 Page 7 of 13

each month from October, 2019, through January, 2020.

K. For the duration of the Consent Decree, King’s Command will continue to
contract with a qualified expert to perform all stormwater sampling required
by the Permit.

Li. King’s Command will cap or plug the white pipe located to the south of the
Exhaust Filter by July 1, 2019.

M. King’s Command will not file a modification of permit coverage that would
result in removal of receiving water stormwater discharge limitations
associated with Clean Water Act Section 303(d) listing for the duration of the
Consent decree.

N. For the duration of the Consent Decree, King’s Command will provide to
WAP copies of all stormwater discharge sample lab analysis reports;
discharge monitoring reports; written (including electronic) documents to and
from Ecology pursuant to the NPDES permit; and updated SWPPPs.
Documentation will be forwarded to WAP on a quarterly basis no later than
the thirtieth day following the end of each calendar quarter. For clarity,
stormwater discharge sample lab analysis reports will be submitted at the

same time as the discharge monitoring report to which they relate.

8. No later than thirty (30) days after the entry of this Consent Decree, King’s Command
will pay an amount of ONE HUNDRED AND FIFTY THOUSAND DOLLARS ($150,000) to the
Green River College Foundation as described in Exhibit B to this Consent Decree, for
environmental benefit projects benefiting water quality projects in the Green River basin. Payment

SMITH & LOWNEY, P.L.L.C.

CONSENT DECREE
_ 2317 EAST JOHN ST.
Case No. 2:19-CV-00015-RAJ SEATTLE, WASHINGTON 98112

p 7 (206) 860-2883
to

co OD So SIN DH ON

 

 

Case 2:19-cv-00015-RAJ Document 13-1 Filed 07/17/19 Page 8 of 13

will be made to the order of and delivered to Green River College Foundation, 12401 SE 320th
Street, Auburn, WA 98092-3622, Attn: George Frasier. Payment shall include the following
reference in a cover letter or on the check: “Consent Decree, Waste Action project / King’s
Command, Clean Water Act Settlement.” A copy of each check and cover letter, if any, shall be sent
simultaneously to WAP.

9, King’s Command will pay WAP’s reasonable attorney and expert fees and costs in
the amount of THIRTY-TWO THOUSAND DOLLARS ($32,000). Payment will be made within
thirty (30) days of the entry of this Decree by check payable and mailed to Smith & Lowney, PLLC,
2317 E. John Street, Seattle, Washington 98112, attn: Richard Smith. This payment is full and
complete satisfaction of any claims WAP may have under the Clean Water Act for fees and costs.

10. A force majeure event is any event outside the reasonable control of King’s
Command that causes a delay in performing tasks required by this Decree that cannot be cured by
due diligence. Delay in performance of a task required by this Decree caused by a force majeure
event is not a failure to comply with the terms of this Decree, provided that King’s Command
notifies WAP of the event; the steps that King’s Command will take to perform the task; the
projected time that will be needed to complete the task; and the measures that have been taken or
will be taken to prevent or minimize any impacts to stormwater quality resulting from delay in
completing the task.

King’s Command will notify WAP of the occurrence of a force majeure event as soon as
reasonably possible but, in any case, no later than ten (10) business days after the occurrence of the
event. In such event, the time for performance of the task will be extended for a reasonable period of

time following the force majeure event.

By way of example and not limitation, force majeure events include:

a. Acts of God, war, insurrection, or civil disturbance;
b. Earthquakes, landslides, fire, floods:
CONSENT DECREE SMITH & LOWNEY, P.L.L.C.
2317 EAST JOHN ST.

Case No. 2:19-CV-0001 5-RAJ SEATTLE, WASHINGTON 98112

p. 8 (206) 860-2883
 

 

Case 2:19-cv-00015-RAJ Document 13-1 Filed 07/17/19 Page 9 of 13

c, Actions or inactions of third parties over which defendant has no control;
d. Restraint by court order or order of public authority;
S, Any permit or other approval sought by King’s Command from a government

authority to implement any of the actions required by this Consent Decree where such approval is

not granted or is delayed, and where King’s Command has timely and in good faith sought the

permit or approval:

f. Strikes; and

g. Litigation, arbitration, or mediation that causes delay.
Il. This court retains jurisdiction over this matter. While this Decree remains in force,

this case may be reopened without filing fee so that the parties may apply to the Court for any further
order that may be necessary to enforce compliance with this decree or to resolve any dispute
regarding the terms or conditions of this decree. In the event of a dispute regarding implementation
of, or compliance with, this Decree, the parties must first attempt to resolve the dispute by meeting to
discuss the dispute and any suggested measures for resolving the dispute. Such a meeting should be
held as soon as practical but must be held within thirty (30) days after notice of a request for such a
meeting to the other party and its counsel of record. If no resolution is reached at that meeting or
within thirty (30) days of the notice, whichever occurs first, unless extended by mutual written
agreement of the parties, either party may file a motion with this court to resolve the dispute. The
provisions of section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), regarding awards of costs
of litigation (including reasonable attorney and expert witness fees) to any prevailing or substantially
prevailing party, shall apply to any proceedings seeking to enforce the terms and conditions of this
Consent Decree.

12. The parties recognize that, pursuant to 33 U.S.C. § 1365(c)(3), no consent judgment
can be entered in a Clean Water Act suit in which the United States is not a party prior to forty-five

(45) days following the receipt of a copy of the proposed consent judgment by the U.S. Attorney

SMITH & LOWNEY, P.-L.L.C.

CONSENT DECREE
2317 EAST JOHN ST.
Case No. 2:19-C V-00015-RAJ SEATTLE, WASHINGTON 98112

(206) 860-2883

pe?
CD OH SN DO NH BR WY BB |

S 2

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

 

 

Case 2:19-cv-00015-RAJ Document 13-1 Filed 07/17/19 Page 10 of 13

General and the Administrator of the U.S. EPA. Therefore, upon the signing of this Consent Decree
by the parties, WAP shall serve copies of it upon the Administrator of the U.S. EPA and the
Attorney General.

13. This Consent Decree takes effect upon entry by the court. It terminates three years
after entry by the court.

14. All parties have participated in drafting this decree.

15. This Consent Decree may be modified only upon the approval of the court.

16. If for any reason the court should decline to approve this Consent Decree in the form
presented, this Consent Decree is voidable at the discretion of either party. The parties agree to
continue negotiations in good faith in an attempt to cure any objection raised by the court to entry of
this Consent Decree.

17. Notifications required by this Consent Decree must be in writing. A notice or other
communication regarding this Consent Decree will be effective when received unless the notice or
other communication is received after 5:00 p.m. on a business day, or on a day that is not a business
day, then the notice will be deemed received at 9:00 a.m. on the next business day. The sending
party may use any of the following methods of delivery: (1) personal delivery; (2) registered or
certified mail, in each case return receipt requested and postage prepaid; (3) a nationally recognized
overnight courier, with all fees prepaid: or (4) e-mail. For a notice or other communication
regarding this Consent Decree to be valid, it must be delivered to the receiving party at the addresses
listed below or to any other address designated by the receiving party in a notice in accordance with
this paragraph.

if to WAP:

Waste Action Project
P.O. Box 928]
Covington, WA 98042
gwingard@earthlink.net

SMITH & LOWNEY, P,L.L.C.

CONSENT DECREE
2317 East JOHN ST.
Case No. 2:19-CV-00015-RAJ SEATTLE, WASHINGTON 98112

p. 10 (206) 860-2883
oO Oo Oo NS DO rH SF BB eS

met
NS WwW SF WwW YN —

17

 

 

Case 2:19-cv-00015-RAJ Document 13-1 Filed 07/17/19 Page 11 of 13

and to:

Smith & Lowney PLLC
2317 East John St.
Seattle, WA 98112

richard@smithandlowney.com

if to King’s Command:

King’s Command Foods, LLC

Attn: Plant Manager
7622 S. 188" Street
Kent, WA 98032

and to:

King’s Command Foods, LLC

Attn: Ryan Hergert

8101 34" Ave. South, Ste. 400

Bloomington, MN 55425

to
DATED this [? 4 day of Jew)

CONSENT DECREE
Case No. 2:19-CV-00015-RAJ

p. 11

, 2019.

"O01 uc

THE HONORABLE Se ONES
UNITED STATES DISTRICT RT JUDGE

SMITH & LOWNEY, P.L.L.C.
2317 EAST JOHN ST.
SEATTLE, WASHINGTON 98112
(206) 860-2883
 

 

EXHIBIT
A

 

 

Case 2:19-cv-00015-RAJ Document 13-1 Filed 07/17/19 Page 12 of 13

 

esSrbt Boy

 

 

OS SLSWIKOUdd?

yaous paweuun:

 

uoyeso| ajdiueg:
sinodsumog : «
UoHIaIG MO|4 aIeyNS :
Saul] UiRIG JSJBMUOTS ¢
(JQ) Jeu) ujesg Jal}eMUUO}S: C ego

Agepunog
Ayedoig ayewixaiddy :

QN3931

 

NOLONIHSVM LNA
LASYLS HL88l HLNOS 229/
0117 'Sd004 GNVWWOD S.ONIM

SOVNIVYC - dVW ALIS

NIVYOWYOLS LN 4O ALIO OL ———

7 ae TT oa pa
sagen 7A ae
pes . gaol e
i
|
| e890 |
| |

\
Cle _
_ hia Zao]
1 ; ; |
SSNOHSY WAN
e
a e
a oLao
“ aoe ake re
= Seer
co ee | ey 689

 

a!
‘ “
bLao
G >}. j
SLaS a eee
| 9189
j i
¢
ergot eae oe eee 3
2199 f
Z iL
£189 ae
d ~ = Fe
21a
i
i a»
; fo
| ee zao} 8
| aoc : ‘ %,
| somns \ em
ey aw Vi 2S
tLdo aisvM Ve. 28
aay ‘

woo'ausoabapemmm = QO ELL S (008)

“> See
OX FAG
As, ws

EN sae 8

JELUSWIUOIIAUZ

 

 

Se

ISSYLS H1L88t HLNOS

 

 
 

 

 

 

 
 

Case 2:19-cv- 00015- RAJ Document 13-1 Puen 07/17/19 Page 13o0f13|} EXHIBIT

  

 

Green River

 

 

 

 

   

= COLLEGE FOUNDATION

12401 SE 320" Street, Auburn, WA 98092-3622
Phone: (253) 288-3330 * Fax:(253) 288-3420
E-mail: fou ReLaON GAIReanENER edu

 

June 24, 2019
Re: King’s Command

Consent Decree - Waste Action Project v. King’s Command Foods, LLC

To Whom It May Concern:

Green River College Foundation is an institutionally related Foundation and is a stand-alone
501(c)(3) nonprofit, EIN XX-XXXXXXX, Within the mission of the Foundation, providing
resources to assist Green River College in achieving educational excellence, are the
strategic priorities: to remove financial barriers for students, create pathways to good living
wage careers, and provide resource capacity for college programs. The Green River
College Natural Resources Program is a CTE program of Green River, and students are
engaged in a variety of experiential learning projects that have value to the natural
resources and ecological welfare in our community.

We have reviewed the consent decree that provides payment in the amount of $150,000
from King’s Command to the Green River College Foundation. The funding provided will be
used to pay for projects focused on improved water quality in the Green River watershed.
Work may include invasive plant control, native planting, and other stewardship activities
conducted by or through the Green River College Natural Resources Department. This work
is in partnership with existing conservation organizations and local governments engaged in
water quality related conservation projects in the Green River, and its tributaries.

No money received under the proposed consent judgment will be used for political lobbying
activities; and following the expenditure of funds provided by the settlement instrument
Green River College Foundation will submit to the Court, the United States, and the parties

a letter describing how the SEP funds were spent.

Please do not hesitate to contact us with questions or for additional information.

Sincerely, A

He 1 * Ne AAAS

George P. Frasier,

Vice President for Advancement
Green River College Foundation
